Title: From George Washington to William Greene, 22 August 1781 to 24 August 1781
From: Washington, George
To: Greene, William


                        Sir

                            Head Quarters Kings Ferry 22nd-24 Augst 1781
                        
                        The failure of the necessary Aids requested from the several States, together with some other Circumstances,
                            have determined me to abandon what was held as our first Object in the Operations of the present Campaign, &
                            Obliged me to an Alteration of my Measures.
                        A Detatchment from the American Troops, with the whole of the French Army, are now on their March to
                            Virginia: I expect to find the French Fleet under Command of Count DeGrasse in the Chesapeak. If the Arrival of the Fleet
                            should prove seasonable—& the British Troops under Lord Cornwallis should continue to hold their present Position,
                            our Expectations of Success against the Enemy, are very promiseing.
                        The American Troops which remain in this Department, consist of the two Regiments of New Hampshire, ten of
                            Massa. five of Connecticut—Infantry Sheldons Legion, Cranes Artillery, with the State Troops & militia. the Comand
                            of whom, during my Absence, is committed to Majr General Heath; who will have the Honor to correspond with the States on
                            every Accasion which may require their Attention.
                        How far this Alteration in our main Designs may affect the Security of your State, your Excellency will be
                            best able to determine—the other States are requested to send forward to the Orders of M. Genl Heath at least two thirds
                            of their Number of Militia, which have been called for by former Requisition—to come on as tho no Alteration had taken
                            Place in our Operations.
                        So long as the Count DeBarras, with his Squadron remains in the Harbour of Newport, it will be expected that
                            the Militia will be kept up for his Aid & Security—If those Ships leave the Island, I submit to your Judgment the
                            Expediency of keeping up the Port on Butts Hill, for the Protection of Rhode Island—I confess to you, that in my Opinion,
                            it is an adviseable Step—In Case of an Attempt from the Enemy, a Force of Militia may probably be drawn together in Season
                            for the Security of Providence, as Accasion may require. I have the Honor to be with every Sentiment of Regard Your
                            Excellency’s Most Obedient Servant
                        
                            Go: Washington

                        
                        
                            P.S.
                            24th Augst 1781.
                            Your Excellencys Favr of 13th inst: is just come to Hand—When I made my first Requisition for 500 Militia
                                from your State to be placed on Rhode Island, it was expected, the Fleet of our Allies would have soon gone to
                                Boston—that Event, had it taken place, would have relieved your Militia from their Tour of Service—The Fleet, contrary
                                to our first Expectation, remaing at Newport, has been the Reason of the Alteration in my Requisition, desiring the
                                Continuance of your Militia—the same Reason operated to calling on the additional 500 from Massa.—it being judged
                                neccesary to keep up a Body of 1000 Men, so long as the Fleet of our Allies continued in their present Situation—I
                                can only say, that I am very sorry for the neglect or Inattention of your Sister State, who have been repeatedly
                                requested to send on their Quota.
                            The State of Rhode Island, I think will be reconciled to my Requisitions, when they consider that had not
                                the Service turned up within their own State, their Proportion of Militia, with the other States, would have been
                                called for to operate with me in the Field.
                            P.S. Your letter of 21st is also this Moment received—should the Fleet have sailed, without your Vessel
                                with the salted Provisions—you’ll please to reland it & put it in Store for further
                                Orders.
                        

                    